      Case 2:12-cv-00601-ROS Document 3943 Filed 08/17/21 Page 1 of 5



 1   Victoria Lopez (Bar No. 330042)*
     Jared G. Keenan (Bar No. 027068)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: vlopez@acluaz.org
             jkeenan@acluaz.org
 5   *Admitted pursuant to Ariz. Sup. Ct. R. 38(d)
 6   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz, Sonia
     Rodriguez, Christina Verduzco, Jackie Thomas, Jeremy
 7   Smith, Robert Gamez, Maryanne Chisholm, Desiree Licci,
     Joseph Hefner, Joshua Polson, and Charlotte Wells, on
 8   behalf of themselves and all others similarly situated
 9   [ADDITIONAL COUNSEL LISTED ON SIGNATURE
     PAGE]
10   Asim Dietrich (Bar No. 027927)
11   ARIZONA CENTER FOR DISABILITY LAW
     5025 East Washington Street, Suite 202
12   Phoenix, Arizona 85034
     Telephone: (602) 274-6287
13   Email: adietrich@azdisabilitylaw.org
     Attorneys for Plaintiff Arizona Center for Disability Law
14   [ADDITIONAL COUNSEL LISTED ON SIGNATURE
15   PAGE]
                              UNITED STATES DISTRICT COURT
16
                                       DISTRICT OF ARIZONA
17
18   Victor Parsons; Shawn Jensen; Stephen Swartz;         No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
19   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph         NOTICE OF SERVICE OF
20   Hefner; Joshua Polson; and Charlotte Wells, on          DISCOVERY
     behalf of themselves and all others similarly
21   situated; and Arizona Center for Disability Law,

22                       Plaintiffs,

23            v.

24   David Shinn, Director, Arizona Department of
     Corrections, Rehabilitation and Reentry; and Larry
25   Gann, Assistant Director, Medical Services Contract
     Monitoring Bureau, Arizona Department of
26   Corrections, Rehabilitation and Reentry, in their
     official capacities,
27                       Defendants.
28


     153528240.1
      Case 2:12-cv-00601-ROS Document 3943 Filed 08/17/21 Page 2 of 5



 1            Notice is hereby given that on August 17, 2021, Plaintiffs served the following
 2   discovery via email:
 3            (1)   Plaintiffs’ Second Set of Requests for Production of Documents to
 4   Defendants.
 5   Dated: August 17, 2021                     ACLU NATIONAL PRISON PROJECT
 6
                                                By: s/ Corene T. Kendrick
 7                                                 David C. Fathi (Wash. 24893)**
                                                   Maria V. Morris (D.C. 1697904)*
 8                                                 Eunice Hyunhye Cho (Wash. 53711)**
                                                   915 15th Street N.W., 7th Floor
 9                                                 Washington, D.C. 20005
                                                   Telephone: (202) 548-6603
10                                                 Email: dfathi@aclu.org
                                                             mmorris@aclu.org
11                                                           echo@aclu.org
12                                                  Corene Kendrick (Cal. 226642)*
                                                    39 Drumm Street
13                                                  San Francisco, California 94111
                                                    Telephone: (202) 393-4930
14                                                  Email: ckendrick@aclu.org
15                                                  *Admitted pro hac vice
                                                    **Admitted pro hac vice. Not admitted in
16                                                  DC; practice limited to federal courts.
17                                                  Donald Specter (Cal. 83925)*
                                                    Alison Hardy (Cal. 135966)*
18                                                  Sara Norman (Cal. 189536)*
                                                    Rita K. Lomio (Cal. 254501)*
19                                                  PRISON LAW OFFICE
                                                    1917 Fifth Street
20                                                  Berkeley, California 94710
                                                    Telephone: (510) 280-2621
21                                                  Email: dspecter@prisonlaw.com
                                                              ahardy@prisonlaw.com
22                                                            snorman@prisonlaw.com
                                                              rlomio@prisonlaw.com
23
                                                    *Admitted pro hac vice
24
25
26
27
28


     153528240.1
      Case 2:12-cv-00601-ROS Document 3943 Filed 08/17/21 Page 3 of 5



 1                                             Victoria López (Bar No. 330042)*
                                               Jared G. Keenan (Bar No. 027068)
 2                                             ACLU FOUNDATION OF ARIZONA
                                               3707 North 7th Street, Suite 235
 3                                             Phoenix, Arizona 85013
                                               Telephone: (602) 650-1854
 4                                             Email: vlopez@acluaz.org
                                                         jkeenan@acluaz.org
 5
                                               *Admitted pursuant to Ariz. Sup. Ct.
 6                                             R. 38(d)
 7                                             Daniel C. Barr (Bar No. 010149)
                                               John H. Gray (Bar No. 028107)
 8                                             Austin C. Yost (Bar No. 034602)
                                               Karl J. Worsham (Bar No. 035713)
 9                                             Kathryn E. Boughton (Bar No. 036105)
                                               Mikaela N. Colby (Bar No. 035667)
10                                             Kelly Soldati (Bar No. 036727)
                                               PERKINS COIE LLP
11                                             2901 N. Central Avenue, Suite 2000
                                               Phoenix, Arizona 85012
12                                             Telephone: (602) 351-8000
                                               Email: dbarr@perkinscoie.com
13                                                      jhgray@perkinscoie.com
                                                        ayost@perkinscoie.com
14                                                      kworsham@perkinscoie.com
                                                        kboughton@perkinscoie.com
15                                                      mcolby@perkinscoie.com
                                                        ksoldati@perkinscoie.com
16
                                         Attorneys for Plaintiffs Shawn Jensen;
17                                       Stephen Swartz; Sonia Rodriguez; Christina
                                         Verduzco; Jackie Thomas; Jeremy Smith;
18                                       Robert Gamez; Maryanne Chisholm; Desiree
                                         Licci; Joseph Hefner; Joshua Polson; and
19                                       Charlotte Wells, on behalf of themselves and
                                         all others similarly situated
20
21
22
23
24
25
26
27
28

                                         -2-
     153528240.1
      Case 2:12-cv-00601-ROS Document 3943 Filed 08/17/21 Page 4 of 5



 1                                       ARIZONA CENTER FOR DISABILITY
                                         LAW
 2
 3                                       By: s/ Maya Abela
                                            Asim Dietrich (Bar No. 027927)
 4                                          5025 East Washington Street, Suite 202
                                            Phoenix, Arizona 85034
 5                                          Telephone: (602) 274-6287
                                            Email: adietrich@azdisabilitylaw.org
 6
                                               Rose A. Daly-Rooney (Bar No. 015690)
 7                                             J.J. Rico (Bar No. 021292)
                                               Maya Abela (Bar No. 027232)
 8                                             ARIZONA CENTER FOR
                                               DISABILITY LAW
 9                                             177 North Church Avenue, Suite 800
                                               Tucson, Arizona 85701
10                                             Telephone: (520) 327-9547
                                               Email:
11                                                rdalyrooney@azdisabilitylaw.org
                                                         jrico@azdisabilitylaw.org
12                                                       mabela@azdisabilitylaw.org
13                                       Attorneys for Arizona Center for Disability
                                         Law
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -3-
     153528240.1
      Case 2:12-cv-00601-ROS Document 3943 Filed 08/17/21 Page 5 of 5



 1                                CERTIFICATE OF SERVICE
 2            I hereby certify that on August 17, 2021, I electronically transmitted the above
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5
                                         Michael E. Gottfried
 6                                          Lucy M. Rand
                                 Assistant Arizona Attorneys General
 7                                  Michael.Gottfried@azag.gov
                                        Lucy.Rand@azag.gov
 8
                                         Daniel P. Struck
 9                                         Rachel Love
                                     Timothy J. Bojanowski
10                                      Nicholas D. Acedo
                                        Ashlee B. Hesman
11                                         Jacob B. Lee
                                         Timothy M. Ray
12                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                    dstruck@strucklove.com
13                                   rlove@strucklove.com
                                 tbojanowski@strucklove.com
14                                  nacedo@strucklove.com
15                                 ahesman@strucklove.com
                                      jlee@strucklove.com
16                                    tray@strucklove.com

17                                    Attorneys for Defendants

18
19                                                      s/ D. Freouf

20
21
22
23
24
25
26
27
28

                                                 -4-
     153528240.1
